PER CURIAM:
The claimant seeks compensation for damages sustained to his 1975 Ford truck on July 12, 1982, on W.Va. Route 7, also known as Kelly’s Creek Road, in Kanawha County, West Virginia. Two estimates of the damage were obtained. One was for $833.49 and the other for $923.42. According to the claimant’s testimony, he was coming out of a sharp curve and another vehicle was approaching. There was mud in the middle of the road which the claimant’s vehicle struck, causing it to slide into a rock cliff adjacent to the roadway. The claimant testified that a grader, belonging to the respondent, was parked near the accident scene.
William J. Meade, testifying for the claimant, stated that the grader had broken down apparently while performing a ditch cleaning operation along Kelly’s Creek Road. While he did not see the work being done, he surmised that the grader had broken down prior to the completion of the ditching, resulting in dirt being left in the road.
Lloyd Myers, Kanawha County Maintenance Supervisor, testified that work was done of Kelly’s Creek Road at the end of June or beginning of July. The work consisted of patching potholes and perhaps some ditch cleaning. Mr. Myers said that he had received a complaint about Kelly’s Creek Road, but did not remember from whom. As a result, he drove down Kelly’s Creek Road sometime between July 10 and 12, and at that time, the roadway and ditch lines were clear of dirt and debris.
From the record, the Court is of the opinion that the failure of the respondent to clear Kelly’s Creek Road of dirt following its ditch cleaning operation caused the damages sustained *385by the claimant. The Court, therefore, makes an award to the claimant of $833.49.
Award of $833.49.